Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000802
                                                        21-NOV-2016
                                                        01:51 PM


                          SCPW-16-0000802

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   ARNOLD HIRAHARA, Petitioner,

                                vs.

THE HONORABLE HILARY BENSON GANGNES, Judge of the District Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                                and

               KAYLA M. MALSOL BRITT, Respondent.


                        ORIGINAL PROCEEDING
                          (1SS16-1-001046)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Arnold Hirahara’s

petition for writ of mandamus, filed on November 14, 2016, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner may submit his exhibits at

the hearing on the petition to enjoin and may seek relief, as

appropriate, in any subsequent appeal.    Petitioner, therefore, is

not entitled to the requested writ of mandamus.     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court

has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied without prejudice.

           DATED: Honolulu, Hawai#i, November 21, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2